DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-31 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including obtain, by a client device, a set of templates from one or more servers, each template in the set of templates having an associated template identifier and including a set of computer-readable code configurable to provide a corresponding overlay graphical user interface (GUI) or portion thereof within a portion of a display, at least a first template in the set of templates specifying a set of trigger events and indicating that a corresponding overlay GUI is to be presented by the client device within a portion of a display responsive to a trigger event in a first subset of the set of trigger events and indicating that the corresponding overlay GUI is to be removed by the client device from the display responsive to a trigger event in a second subset of the set of trigger events, the first template defining a location and dimensions of the portion of the display; store, by the client device, the set of templates. Inter alia, independent claim 21 is allowable for similar reasons. The closest prior art Kedenburg (USPPGPub N 20180146217) teaches the video presentation system 112 provides an identifier of a template stored on a respective client device to enable the video presentation application 106 to identify a video overlay template and populate fields of the identified video overlay template with received event information, [0043], Fig. 1/item108, [0046] and the video presentation system 112 generates the animation based on detecting a trigger condition associated with the event, [0084]; event indicator 222a associated with the NBA game, [0064], Fig. 2A/item 222a, [0059] wherein plurality of template indicators 224a-d corresponding to video overlay templates that the video presentation system 112 may use to generate a video enhancement overlay that enhances a presentation of the live video stream display 208, [0063], Figs. 2A-B, [0065]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 13, 2022